 



Exhibit 10.41

[..**..] Certain Confidential Information Contained
in this Document, Marked by Brackets, has been
Omitted and Filed Separately with the Securities
and Exchange Commission Pursuant to Rule 24b-2
of the Securities Exchange Act of 1934, as amended.

Exhibit A-1

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

(For HDAC Inhibitor Compounds)

     This License, Development and Commercialization Agreement (this
“Agreement”) is made this                      day of                     ,
200___by and between Myogen, Inc. (“Myogen”), a Delaware corporation with
principal offices at 7575 West 103rd Avenue, Westminster, Colorado 80021, and
Novartis Institutes for BioMedical Research, Inc. (“NIBRI”), a Delaware
corporation with principal offices at 400 Technology Square, Cambridge,
Massachusetts 02139.

     Capitalized terms used but not defined in this Agreement have the meanings
provided in the Collaboration Agreement.

Introduction

     WHEREAS, pursuant to the Collaboration Agreement, Myogen and NIBRI are, or
have been, engaged in discovering and developing compounds having a specific
therapeutic effect on the Myogen Targets (as defined in the Collaboration
Agreement);

     WHEREAS, NIBRI has exercised its Option under the Collaboration Agreement
to license exclusively one or more of the Development Candidates (as defined
herein) for development and commercialization in the Licensed Field (as defined
herein) and in the Territory;

     NOW THEREFORE, in consideration of the foregoing premises, the parties
agree as follows:

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement – Confidential – Page 1

 



--------------------------------------------------------------------------------



 



ARTICLE I

Definitions

          1.1. “Active Compound” shall have the meaning set forth in Section 1.1
of the Collaboration Agreement.

          1.2. “Affiliate” shall have the meaning set forth in Section 1.3 of
the Collaboration Agreement.

          1.3. “Cardiac Field” shall mean the research, treatment, prognosis,
diagnosis, prophylaxis, and monitoring of heart muscle disease.

          1.4. “Collaboration Agreement” shall mean that certain Collaboration
and Option Agreement dated as of October 7, 2003, as amended.

          1.5. “Collaboration Compound” shall have the meaning set forth in
Section 1.4 of the Collaboration Agreement.

          1.6. “Collaboration HDAC Inhibitor Compound” shall mean any HDAC
Inhibitor Compound other than a NIBRI HDAC Inhibitor Compound, including,
without limitation, all derivatives and analogs of Collaboration HDAC Inhibitor
Compounds and all derivatives and analogs of NIBRI HDAC Inhibitor Compounds that
do not fall within the definition of NIBRI HDAC Inhibitor Compounds set forth
below. In no event, however, shall any In-Licensed NIBRI HDAC Inhibitor Compound
(as defined in Section 1.55(d) below) be a Collaboration HDAC Inhibitor
Compound.

          1.7. [Reserved]

          1.8. “Commencement Date” shall mean, with respect to the application
of this Agreement to a Development Candidate, the date on which NIBRI exercised
its Option under Section 4.4 of the Collaboration Agreement with respect to that
Development Candidate.

          1.9. “Compound” shall have the meaning set forth in Section 1.7 of the
Collaboration Agreement.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 2

 



--------------------------------------------------------------------------------



 



          1.10. “Controlled” shall have the meaning set forth in Section 1.8 of
the Collaboration Agreement.

          1.11. “Co-Promotion Expenses” shall mean, with respect to each Drug
Product, out-of-pocket costs and other costs (in the case of personnel costs for
personnel directly involved in the marketing or promotional activities,
excluding sales personnel and field service supervisors) which are incurred by a
party or any of its Affiliates solely in connection with marketing or
promotional activities in the Cardiac Field, including, without limitation,
costs in the following categories (in each case to the extent incurred in
connection with activities in the Cardiac Field):

     (a) costs incurred in promoting and marketing such Drug Product, including
without limitation, advertising (including agency fees), market research,
patient-oriented promotions, meetings, pre-launch activities and expenses
relating to launch of the Drug Product, and managed markets/health authority
liaisons (but excluding detailing expenses);

     (b) amounts repaid or credited for bad debts;

     (c) costs associated with post-marketing drug safety surveillance;

     (d) medical affairs costs, and costs associated with medical/scientific
liaisons (including regional scientific directors), medical education and
publications, professional symposia, advisory boards, speaker and activity
programs;

     (e) costs of Phase IV Clinical Trials in the Territory and pharmacoeconomic
studies;

     (f) the cost of samples;

     (g) costs of materials and programs for the training of sales force and
marketing management;

     (h) costs of promotional materials, telemarketing, e-marketing, field and
headquarters’ grants, exhibits, direct mail and sample alternative programs;

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 3

 



--------------------------------------------------------------------------------



 



     (i) all costs associated with the maintenance of Regulatory Approvals;

     (j) costs associated with any sales force training agreed to by NIBRI;
provided, however, that each party will train its own sales force (and that of
its Affiliates) at its own expense;

     (k) amounts paid to a Third Party in order to obtain freedom to operate
with respect to such Drug Product in the Territory; and

     (l) amounts paid, whether in damages or by a settlement approved by NIBRI,
to a Third Party in the Territory as a result of any allegation of infringement
by any party of a Third Party patent by the manufacture, development or
commercialization of such Drug Product.

     The foregoing shall not include any costs which: (i) are incurred prior to
the Commencement Date; (ii) are incurred in connection with the manufacture of
any Drug Product; or (iii) have been included in Development Costs or Regulatory
Expenses.

          1.12. “Co-Promotion Notice” shall have the meaning set forth in
Section 3.5(a) hereof.

          1.13. “Co-Promotion Response” shall have the meaning set forth in
Section 3.5(a) hereof.

          1.14. “Co-Promotion Share” shall have the meaning set forth in
Section 3.5(a) hereof.

          1.15. “Development Candidate” shall mean the HDAC Inhibitor Compound,
together with the Myogen Target on which it has therapeutic action, as to which
NIBRI exercised its Option under the Collaboration Agreement and has entered
into this Agreement.

          1.16. “Development Costs” shall mean, with respect to a Development
Candidate and Drug Products derived therefrom, expenses and other costs,
including Regulatory Expenses (except for the maintenance of Regulatory
Approvals), incurred by or on behalf of a party in connection with the worldwide
development of such Development Candidate and Drug

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 4

 



--------------------------------------------------------------------------------



 



Products derived therefrom in accordance with the Development Program in the
Cardiac Field, including without limitation the costs of clinical trials, the
preparation, collation and/or validation of data from such clinical trials and
the preparation of medical writing as will make the results of such clinical
trials an element of one or more Registration Filings in the Cardiac Field;
provided, that Development Costs shall include: (a) the cost of any preclinical
or clinical studies conducted by NIBRI or its Affiliates in connection with a
Development Program outside the Cardiac Field (and not reimbursed or paid by a
Third Party), to the extent the results of such studies are required to be
performed under applicable regulatory guidelines specific to the indication
being studied in the Cardiac Field and incorporated as part of any Registration
Filings submitted to support a Regulatory Approval for an indication in the
Cardiac Field; and (b) the cost of Phase IIIB clinical trials and Phase IV
clinical trials only if and to the extent they are intended to support
indications in the Cardiac Field beyond the respective initial indications (as
agreed upon by the parties) for the Drug Products, to support expanded labeling
for the Drug Products, or to satisfy requirements imposed by governmental
regulatory authorities in connection with Regulatory Approvals for the Products
in the Cardiac Field. Development Costs consist of:

     (a) all out-of-pocket costs incurred by the parties or their Affiliates,
including payments made to Third Parties with respect to any of the foregoing;

     (b) the fully allocated costs of internal scientific or technical personnel
engaged in such efforts, which costs shall be determined based on the FTE annual
rate or such other basis as may otherwise be agreed by the parties;

     (c) the costs of clinical supplies for such efforts as agreed in the
applicable approved Development Program in the Cardiac Field, including: (i) the
fully allocated cost or out-of-pocket costs, as applicable, incurred in
purchasing and/or packaging comparator drugs; and (ii) disposal of clinical
samples;

     (d) the costs and expenses incurred in connection with technical
development and with other manufacturing development activities;

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 5

 



--------------------------------------------------------------------------------



 



     (e) all amounts paid by NIBRI or its Affiliates to a Third Party to
license, purchase or otherwise acquire HDAC Inhibitor Compounds; and

     (f) any other costs or expenses explicitly included in the Development
Program in the Cardiac Field.

          1.17. “Development Program” shall mean activities associated with
development of Active Compounds as Development Candidates for sale as Drug
Products in the Cardiac Field and in the Territory, including but not limited
to: (a) formulation of Active Compounds as Development Candidates for use in
preparation for preclinical studies; (b) preclinical animal studies performed in
accordance with GLP (or the applicable equivalent) in preparation for the filing
of an IND (or the applicable equivalent); (c) formulation and manufacture of
Active Compounds as Development Candidates for preclinical and clinical studies;
(d) planning, implementation, evaluation and administration of human clinical
trials; (e) manufacturing process development and scale-up for the manufacture
of bulk Active Compound and Drug Product; (f) preparation and submission of
applications for regulatory approval; and (g) post-market surveillance of
approved drug indications, as required or agreed as part of a marketing approval
by any governmental regulatory authority.

          1.18. “Drug Product” shall mean a product prepared from bulk Active
Compound with respect to a Development Candidate, in finished dosage form ready
for administration to the ultimate consumer as a pharmaceutical.

          1.19. “European Co-Promotion Share” shall be equal to: (a) [..**..]
the Co-Promotion Share for the first year following the commercial launch of the
Drug Product in any of the European Countries; (b) [..**..] the Co-Promotion
Share for the second year following the commercial launch of the Drug Product in
any of the European Countries; and (c) [..**..] the Co-Promotion Share for the
third and each successive year following the commercial launch of the Drug
Product in any of the European Countries.

          1.20. “European Countries” shall mean the United Kingdom, Germany,
France, Italy and Spain.

          1.21. “Expiration Date” shall have the meaning set forth in
Section 8.1 hereof.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 6

 



--------------------------------------------------------------------------------



 



          1.22. “First Amendment Date” shall mean May 23, 2005.

          1.23. “First Commercial Sale” shall mean the first shipment of a Drug
Product to a Third Party by NIBRI or an Affiliate or sublicensee of NIBRI in a
country in the Territory following applicable Regulatory Approval of the Drug
Product in such country.

          1.24. “GCP” shall mean the current Good Clinical Practice standards
for clinical trials for pharmaceuticals, as set forth in the Food, Drug and
Cosmetic Act and applicable regulations promulgated thereunder, as amended from
time to time, and such standards of good clinical practice as are required by
the regulatory authorities of the organizations and governmental agencies in
countries in which Drug Products are intended to be sold.

          1.25. “GLP” shall mean the current Good Laboratory Practices
regulations promulgated by the FDA, published at 21 CFR Part 58, as such
regulations may be from time to time amended, and such equivalent regulations or
standards of countries outside the United States as may be applicable to
activities conducted hereunder.

          1.26. “GMP” shall mean the current Good Manufacturing Practice
regulations promulgated by the FDA, published at 21 CFR Part 210 et seq., as
such regulations may be amended, and such equivalent foreign regulations or
standards as may be applicable with respect to bulk Active Compound or a Drug
Product manufactured or sold outside the United States.

          1.27. “Gross Contribution” means, with respect to Drug Products
co-promoted by the parties in accordance with Section 3.5 hereof, [..**..] in
the United States and/or the European Countries (as applicable), less the
following:

(a) [..**..]; and

(b) [..**..].

          1.28. “HDAC” shall mean any histone deacetylase protein.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 7

 



--------------------------------------------------------------------------------



 



          1.29. “HDAC Inhibitor Compound” shall mean any Active Compound that
has a specific, desired therapeutic action through its ability to bind directly
to an HDAC and inhibit HDAC activity.

          1.30. “IC50” shall mean the concentration of a compound that reduces
activity of an enzyme by 50% in a standard, validated assay.

          1.31. “Improvement” means any enhancement in the formulation,
ingredients, preparation, presentation, means of delivery, dosage, packaging of,
manufacture, or any new or expanded therapeutic indication(s) for, an Active
Compound, a Drug Product, or any other metabolite or isomer thereof.

          1.32. “Improvement Patent” means any Patent containing claims that
cover an Improvement.

          1.33. “IND” shall mean an application to the Food and Drug
Administration, the filing of which is necessary to commence clinical testing of
Compounds in humans, or the equivalent application to the equivalent agency in
any other country or group of countries.

          1.34. “In Vivo Validation” means, with respect to an Active Compound,
the achievement of physiologically significant activity in an appropriate in
vivo model or models, where the level of physiological significance and the in
vivo model(s) to be used will be specified by the JSC with respect to High
Priority Targets and Low Priority Targets and by Myogen with respect to
Extra-Collaboration Targets.

          1.35. “Joint Know-How” shall mean Know-How that is owned or Controlled
jointly by NIBRI or a NIBRI Affiliate, on the one hand, and Myogen or a Myogen
Affiliate, on the other hand.

          1.36. “Joint Patent” shall mean a Patent which, absent rights
thereunder, would be infringed by the research, development, manufacture, use,
importation, sale, or distribution of the Development Candidate or a Drug
Product relating thereto, and is owned or Controlled jointly by NIBRI or a NIBRI
Affiliate, on the one hand, and Myogen or a Myogen Affiliate, on the other hand.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 8

 



--------------------------------------------------------------------------------



 



          1.37. “Joint Technology” shall mean Joint Patents and Joint Know-How.

          1.38. “Know-How” means all Technology other than inventions that are
the subject of Patents, including, but not limited to, information, technical
information, techniques, data, inventions, discoveries, trade secrets,
processes, practices, methods, materials, compositions, formulas, improvements,
knowledge, know-how, skill, experience, or test data, whether or not patented or
confidential, which is Controlled by a party relating to the Myogen Technology
or the development, manufacture, use, sale, offer for sale, or import of any
Active Compound, Development Candidate, or Drug Product, or any Improvement
thereto, including (but not limited to), pharmacological, toxicological,
pre-clinical and clinical test data, analytical and quality control data,
packaging, marketing, pricing, distribution, sales and manufacturing data or
descriptions, compositions-of-matter, assays and biological materials related
thereto and the content of this Agreement.

          1.39. “Know-How Period” shall have the meaning set forth in
Section 8.1.

          1.40. “Licensed Field” shall mean all human and veterinary health care
applications including, but not limited to, research, prognosis and diagnosis
(subject to Section 2.5), therapeutics, prophylaxis, and monitoring with respect
to any indication, together with all agricultural purposes.

          1.41. “Licensed Patents” shall mean any Myogen Patents that become the
subject of NIBRI’s rights under Article II of this Agreement upon exercise of
its license and development option in accordance with the provisions of
Section 4.4 of the Collaboration Agreement.

          1.42. “Listed Country” shall mean a country listed on Schedule 1.42
hereof, as Schedule 1.42 may be amended from time to time on mutual written
agreement of the parties.

          1.43. “Live Claim” shall mean a claim of any issued, unexpired
Licensed Patent that shall not have been withdrawn, canceled or disclaimed, nor
held invalid or unenforceable by a court of competent jurisdiction in an
unappealed or unappealable decision.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 9

 



--------------------------------------------------------------------------------



 



          1.44. “Myogen Compound” shall have the meaning set forth in
Section 1.22 of the Collaboration Agreement.

          1.45. “Myogen Know-How” shall have the meaning set forth in
Section 1.23 of the Collaboration Agreement, as the same shall exist on the
Commencement Date and at any time during the term of this Agreement.

          1.46. “Myogen Patents” shall have the meaning set forth in
Section 1.24 of the Collaboration Agreement, as in effect on the Commencement
Date and at any time during the term of this Agreement. A list of Myogen Patents
is appended hereto as Schedule 1.46 and will be updated periodically to reflect
additions thereto during the course of this Agreement.

          1.47. “Myogen Target” shall have the meaning set forth in Section 1.25
of the Collaboration Agreement.

          1.48. “Myogen Technology” shall mean all Myogen Patents and Myogen
Know-How.

          1.49. “NDA” means a New Drug Application submitted to the Food and
Drug Administration seeking approval to market and sell a Drug Product in the
Licensed Field in the United States of America, or a corresponding application
filed with any other regulatory agency seeking approval to market and sell a
Drug Product in the Licensed Field in a country in the Territory.

          1.50. “Net Sales” shall mean, with respect to a Drug Product, the
gross amount invoiced by NIBRI and any NIBRI Affiliate, sublicensee or marketing
partner to Third Party customers for the Drug Product, less:

     (a) Normal and customary trade and quantity discounts and non-affiliated
brokers’ or agents’ commissions actually allowed and taken and not already
reflected in the amount invoiced;

     (b) Amounts repaid or credited by reason of defects, rejections, returns,
recalls, allowances, or retroactive price reductions;

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 10

 



--------------------------------------------------------------------------------



 



          (c) Third Party cash rebates and chargebacks related to sales of
finished Drug Products, to the extent allowed;

          (d) Retroactive price reductions that are actually allowed or granted;

          (e) Tariffs, duties, excise, sales, value-added, and other consumption
taxes and customs duties to the extent included in the invoice price and paid by
or on behalf of NIBRI;

          (f) Cash discounts for timely payment;

          (g) Delayed ship order credits;

          (h) Discounts pursuant to indigent patient programs and patient
discount programs of any nature;

          (i) A fixed charge of [..**..] to cover warehousing and distribution
expenses; and

          (j) Any other specifically identifiable costs or charges included in
the gross invoiced sales price of such Drug Product falling within categories
substantially equivalent to those listed above;

provided that:

     (i) In the case of any sale or other disposal of a Drug Product between or
among NIBRI and its Affiliates, sublicensees or marketing partners, for resale,
Net Sales shall be calculated as above only on the value charged or invoiced on
the first arm’s length sale to a Third Party;

     (ii) In the case of any sale or other disposal, such as barter or
counter-trade, of any Drug Product, or part thereof, otherwise than in an arm’s
length transaction exclusively for money, Net Sales shall be calculated as above
on the value of the consideration received or, if higher, on the fair market
price of the Drug Product in the relevant country of sale or disposal; and

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 11

 



--------------------------------------------------------------------------------



 



     (iii) In the event that a Drug Product is sold as part of a combination
product, Net Sales of the Drug Product, for the purpose of determining royalty
payments, shall be determined by multiplying Net Sales (as defined above) of the
combination product by the fraction A/(A+B), where A is the weighted (by sales
volume) average sales price of the Drug Product when sold separately in finished
form and B is the weighted average sale price of the other product(s) sold
separately in finished form. In the event that such average sales price cannot
be determined for both the Drug Product and the other product(s) in combination,
Net Sales for purposes of determining payments hereunder shall be mutually
agreed by the parties based on the relative value contributed by each component,
and such agreement shall not be unreasonably withheld.

          1.51. “NIBRI Compound” shall have the meaning set forth in
Section 1.28 of the Collaboration Agreement.

          1.52. “NIBRI Know-How” shall have the meaning set forth in
Section 1.29 of the Collaboration Agreement, as the same shall exist on the
Commencement Date and at any time during the term of this Agreement with respect
to the Development Candidate, any Drug Product incorporating the same, and their
respective use and manufacture.

          1.53. “NIBRI Patents” shall have the meaning set forth in Section 1.30
of the Collaboration Agreement, as in effect on the Commencement Date and at any
time during the term of this Agreement.

          1.54. “NIBRI Technology” shall mean all NIBRI Patents and NIBRI
Know-How.

          1.55. “NIBRI HDAC Inhibitor Compound” shall mean any of the following:



  (a)   Except as otherwise provided in Section 3.6 of this Agreement, a HDAC
Inhibitor Compound first synthesized by NIBRI or its Affiliates and for which
NIBRI or its Affiliates have received or have applied for or could reasonably
expect to apply for and receive U.S. composition of matter

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 12

 



--------------------------------------------------------------------------------



 



      patent coverage and that: (a) is shown to have an IC50 of less than or
equal to 1 µM (micromolar) in any standard NIBRI in vitro assay for the
inhibition of HDAC activity; and (b) has been designated a “Lead Series”
candidate for follow-up under the designation “Research Phase D3” in accordance
with the standard drug development terminology used by NIBRI; and     (b)  
Except as otherwise provided in Section 3.6 of this Agreement, a HDAC Inhibitor
Compound licensed to, purchased or otherwise acquired by NIBRI or its Affiliates
from a Third Party for which (i) NIBRI or its Affiliates do not have any
material future license, royalty or similar payment obligations (as determined
in good faith by the JSC), and (ii) the Third Party licensor or assignor or
NIBRI or its Affiliates have received or have applied for or could reasonably
expect to apply for and receive U.S. composition of matter patent coverage and
that (a) is shown to have an IC50 of less than or equal to 1 µM (micromolar) in
any standard NIBRI in vitro assay for the inhibition of HDAC activity; and
(b) has been designated a “Lead Series” candidate for follow-up under the
designation “Research Phase D3” in accordance with the standard drug development
terminology used by NIBRI; and     (c)   Except as otherwise provided in
Section 3.6 of this Agreement, all derivatives and analogs of the compounds
described in subsections (a) and (b) above that are shown to have an IC50 of
less than or equal to 100 nM (nanomolar) as determined by at least one standard
in vitro assay for the inhibition of HDAC activity; and     (d)   A HDAC
Inhibitor Compound licensed to, purchased or otherwise acquired by NIBRI or its
Affiliates from a Third Party for which NIBRI or its Affiliates have any
material future license, royalty or similar payment obligation (as determined in
good faith by the JSC) and all derivatives and analogs of the compounds
described in this subsection (d) for which

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 13

 



--------------------------------------------------------------------------------



 



NIBRI or its Affiliates have any material future license, royalty or similar
payment obligation (as determined in good faith by the JSC) (collectively,
“In-Licensed NIBRI HDAC Inhibitor Compounds”).

          1.56. “Patent Period” shall have the meaning set forth in Section 8.1.

          1.57. “Patents” shall mean all existing patents and patent
applications and all patent applications hereafter filed, including any
continuation, continuation-in-part, division, provisional or any substitute
applications, any patent issued with respect to any such patent applications,
any reissue, reexamination, renewal or extension (including any supplementary
protection certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.

          1.58. “Person” shall mean any individual, corporation, partnership,
association, limited liability company, trust, unincorporated organization or
government or political subdivision thereof.

          1.59. “Phase I Clinical Trial” shall mean a clinical study, conducted
in accordance with a protocol approved by NIBRI of a Drug Product in human
volunteers with the endpoint of determining initial tolerance, safety and/or
pharmacokinetic information in single dose, single ascending dose, multiple dose
and/or multiple ascending dose regimens.

          1.60. “Phase II Clinical Trial” shall mean a clinical study, conducted
in accordance with a protocol approved by NIBRI, of a Drug Product in patients
to determine initial efficacy and dose range finding.

          1.61. “Phase III Clinical Trial” shall mean a clinical study in
patients, conducted in accordance with a protocol approved by NIBRI, which
protocol is designed to ascertain efficacy and safety of a Drug Product for the
purpose of preparing and submitting a filing for Regulatory Approval in a
particular country in the Territory.

          1.62. “Phase IV Clinical Trial” shall mean a clinical study initiated
in a country after receipt of Regulatory Approval for a Drug Product in such
country.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 14

 



--------------------------------------------------------------------------------



 



          1.63. “Registration Filing” shall mean, with respect to each
Development Candidate or related Drug Product, the submission to the relevant
governmental regulatory authority of an appropriate application seeking any
Regulatory Approval, and shall include, without limitation, any marketing
authorization application, supplementary application or variation thereof, or
any equivalent applications.

          1.64. “Regulatory Approval” shall mean, with respect to a country in
the Territory, all authorizations by the appropriate governmental entity or
entities necessary for commercial sale of a Drug Product in that country
including, without limitation and where applicable, approval of labeling, price,
reimbursement and manufacturing.

          1.65. “Regulatory Expenses” shall mean, with respect to a Development
Candidate or related Drug Product, all out-of-pocket costs and fully allocated
costs incurred by or on behalf of a party in connection with the preparation and
filing of Registration Filings and the maintenance of Regulatory Approvals.

          1.66. “Technology” shall mean all data, technical information,
know-how, experience, inventions (whether or not patented), trade secrets,
processes and methods discovered, developed or applied (with the consent of its
owner) and Controlled by either party or its Affiliates, in connection with
performance by either party under the Research Program, or in connection with
the conduct of a Development Program, that relate to the research, development,
utilization, manufacture or use of Targets or Compounds.

          1.67. “Territory” shall mean [..**..].

          1.68. “Third Party” shall mean any Person that is not a party or an
Affiliate of any party to this Agreement.

ARTICLE II

Rights and Licenses

          2.1. NIBRI Rights. Subject to the other provisions of this Agreement,
Myogen grants to NIBRI and its Affiliates a license, exclusive even as to
Myogen, with the right

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 15

 



--------------------------------------------------------------------------------



 



to sublicense, under the Myogen Patents and the Myogen Know-How and in the
Licensed Field, to research and have researched, develop and have developed,
make and have made, and use and have used the Development Candidate and to
research and have researched, develop and have developed, make and have made,
manufacture and have manufactured, use and have used, market and have marketed,
distribute and have distributed, sell and have sold, export and import for sale,
and have exported or imported for sale, Drug Products in each country in the
Territory. NIBRI understands that the licenses granted under this Agreement to
certain Myogen Technology that has been licensed by Myogen pursuant to
agreements with the University of Texas Southwestern Medical Center, the
University of North Texas Health Sciences Center and the University Licensing
and Equity Holdings, Inc. are subject to the retained rights of such licensors
to use such Myogen Technology for research, teaching and other
educationally-related, non-commercial purposes. Myogen retains all rights to
Myogen Technology except to the extent explicitly granted to NIBRI hereunder.

          2.2. Scope of Exclusivity; Diligence; Development Responsibility.

     (a) As long as NIBRI is using commercially reasonable efforts to diligently
develop and/or commercialize the Development Candidate in the Cardiac Field:

     (i) The licenses granted to NIBRI in Section 2.1 shall be effective also
with respect to any other Active Compound which falls under the same Live Claim
as an Active Compound constituting the Development Candidate provided that all
of the terms and conditions of this Agreement (including royalty and milestone
payments) shall apply to all such other Active Compounds; and

     (ii) Myogen shall not develop, make, have made, use, market and sell,
itself or through a Third Party licensee, for use within the Licensed Field, any
other Active Compound which falls under the same Live Claim as an Active
Compound constituting the Development Candidate.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 16

 



--------------------------------------------------------------------------------



 



     (b) NIBRI shall be deemed to be using commercially reasonable efforts with
respect to the provisions of Section 2.1 and Section 3.4 if NIBRI or any of its
Affiliates is actively undertaking diligent, commercially reasonable efforts,
similar to those used for other products of NIBRI or its Affiliates that are of
similar commercial potential, for the continuing development and the
commercialization of the Development Candidate in the Cardiac Field, including,
without limitation, the development and/or optimization and/or further
characterization of Active Compounds, initiation and conduct of clinical trials,
submission of regulatory filings and commercial launch of Drug Products in the
Cardiac Field.

     (c) Except as otherwise provided herein, NIBRI will have sole
responsibility for, and bear the cost of conducting, the Development Program
with respect to each Development Candidate and/or seeking Regulatory Approval of
any Drug Product.

          2.3. Joint Inventions and Joint Patents. All inventions conceived of
and reduced to practice during the term of, or as a result of, this Agreement,
jointly by employees or agents of Myogen or its Affiliates, on one hand, and
employees or agents of NIBRI or its Affiliates, on the other hand (“Joint
Inventions”) and all Patent applications and Patents claiming Joint Inventions,
shall be owned jointly by Myogen and NIBRI, and such Patent applications and
Patents shall be included within the Joint Patents. The rights of each party
with respect to the Joint Technology shall be determined in accordance with
United States patent law as it applies to issues of joint ownership of
intellectual property as of the Effective Date of the Collaboration Agreement.

          2.4. Inventions Necessary to the License. If Myogen conceives and
reduces to practice during the term of this Agreement any new Technology
relating to a Development Candidate or Drug Product and covered by a Myogen
Patent, or acquires or Controls (either on the Effective Date or at any time
during the term of this Agreement) any Patent on a Technology, and such
Technology is necessary to NIBRI’s exercise of its licensed rights in the
Cardiac Field, then the definition of Myogen Patent will be deemed to include
such Patents that are included within the licenses granted to NIBRI under this
Agreement.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 17

 



--------------------------------------------------------------------------------



 



          2.5. Diagnostic and Prognostic Products. In the event that NIBRI
desires to develop and commercialize any diagnostic or prognostic products based
upon any Development Candidate, the parties agree to negotiate in good faith the
terms under which NIBRI would be granted rights to develop and commercialize
such products.

ARTICLE III

Development and Commercialization

          3.1. Development and Commercialization Rights. Subject to any
co-funding/co-promotion rights granted to Myogen pursuant to Section 3.5 hereof,
NIBRI, its Affiliates and/or sublicensees, if any, shall have sole rights, even
as to Myogen, in the Licensed Field to develop and manufacture on a commercial
scale the Development Candidate, the related Drug Product, and the active
ingredient in such Drug Product in the Territory, and to commercialize,
manufacture, promote, sell, book sales, and distribute each Drug Product and/or
the active ingredient in such Drug Product in each country in the Territory.
(The foregoing right to manufacture is subject to any applicable United States
statutory requirement that technology the development of which was funded in
part by the United States government must be manufactured domestically, unless
the United States government shall waive such requirement.) NIBRI and its
Affiliates, in their sole discretion, shall select, file, and own all rights to
any and all trademarks and trade dress relating to the Drug Product.

          3.2. Information Transfer. Myogen shall deliver (to the extent not
previously delivered to NIBRI pursuant to the Collaboration Agreement) as
promptly as practicable to NIBRI all information in Myogen’s possession or under
its control (including summaries of raw data from clinical studies conducted by
Myogen of each Active Compound and related Myogen Target comprising the
Development Candidate), all scientific reports, and all processes and procedures
that are necessary or useful for further development, manufacture and commercial
exploitation and distribution of the Development Candidate in the Territory.
Such information shall include a summary of all material written communications
(copies of which Myogen will provide to NIBRI at NIBRI’s request) between Myogen
or (to the extent available to Myogen) its other licensees and the Food and Drug
Administration (or any other similar

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 18

 



--------------------------------------------------------------------------------



 



regulatory authority) concerning the Development Candidate. This information
shall also include copies of all Patents, copyrights, copyright registrations
and applications therefor and all other manifestations of the intellectual
property embodied in the Development Candidate, whether in human or machine
readable form. Information provided by Myogen will be subject to the provisions
of Article VI hereof.

          3.3. Regulatory Approvals. NIBRI and/or its Affiliates will be
responsible for all required Regulatory Approvals in the Territory. All filings
will be made by NIBRI and/or its Affiliates. All Regulatory Approvals will be
held in the name of NIBRI and/or its Affiliates. NIBRI and its Affiliates shall
have the right to cross-reference information and regulatory filings relating to
the Development Candidate arising out of development work which previously has
been conducted by Myogen and its Affiliates and licensees, for the purpose of
regulatory filings hereunder.

          3.4. Due Diligence. Upon exercise of its Option with respect to a
Development Candidate, NIBRI and its Affiliates shall commence a Development
Program in the Cardiac Field with respect to such Development Candidate and
shall use commercially reasonable efforts (as defined in Section 2.2(b)) to
effect introduction of the Drug Product relating to such Development Candidate
into one or more commercial markets in the Territory for one or more indications
within the Cardiac Field. In the normal course of development, any Development
Candidate may be dropped from development for valid scientific or medical
reasons provided to Myogen by NIBRI in writing and may be replaced (at the sole
discretion of NIBRI and/or its Affiliates) with another Development Candidate
having a therapeutic action on the same Myogen Target, and such occurrence shall
not constitute a failure of due diligence.

          3.5. Co-Funding and Co-Promotion Option.

     (a) With respect to any Development Candidate that is a Collaboration HDAC
Inhibitor Compound, upon the completion of Phase II Clinical Trials with
positive results leading to NIBRI’s reasonable expectation that it will conduct
Phase III Clinical Trials and generation of relevant reports, NIBRI will provide
Myogen with a report containing all relevant pre-clinical data and all relevant
clinical data from the Phase I Clinical Trials, the Phase II Clinical Trials and
a preliminary

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 19

 



--------------------------------------------------------------------------------



 



estimate of anticipated Co-Promotion Expenses (including sales force details)
(the “Co-Promotion Notice”). In the event that Myogen wishes to co-fund and
co-promote such Development Candidate in the Cardiac Field in either the United
States, or the United States and the European Countries, Myogen shall give NIBRI
written notice of the same no later than [..**..] after its receipt of the
Co-Promotion Notice (the “Co-Promotion Response”). The Co-Promotion Response
will specify the level of financial commitment that Myogen will assume with
respect to the co-funding of such Development Candidate and the co-promotion of
such Development Candidate in the United States in the Cardiac Field (the
“Co-Promotion Share”); provided, that Myogen shall be required to commit to fund
no less than [..**..] and no greater than [..**..] of the Development Costs and
Co-Promotion Expenses of such Development Candidate that are attributable to the
development of the Development Candidate in the Cardiac Field in the United
States and, if applicable, the European Countries.

     (b) Along with the Co-Promotion Response, Myogen will provide NIBRI with
certification to NIBRI’s reasonable satisfaction that it has the financial
resources to co-fund the Development Costs and a detailed plan under which
Myogen will have the financial resources to undertake co-promotion of the Drug
Products, including the requisite sales force and sales force infrastructure
required to provide its share of the promotional efforts. NIBRI may require
documentary and other evidence that Myogen has, or will have at the appropriate
time, the requisite resources (including personnel) and expertise to perform
such co-promotion, including satisfying the same percentage level of
Co-Promotion Expenses and promotional effort (including sales force details).
Each Co-Promotion Response shall contain a commitment by Myogen that Myogen will
be able to satisfy its portion of the projected levels of Co-Promotion Expenses
and promotional effort, which may be satisfied initially or partially through
use of a contract sales force; provided, however, that oversight of the contract
sales force will be provided by Myogen sales management personnel. NIBRI may
reject the Co-Promotion Response (and the corresponding co-promotion opportunity
with Myogen) only if it

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 20

 



--------------------------------------------------------------------------------



 



has reasonable grounds based on such information that Myogen will not have such
capability at the appropriate time.

     (c) NIBRI and Myogen shall enter into good faith negotiations and will use
reasonable best efforts to conclude a co-funding/co-promotion definitive
agreement (the “Definitive Agreement”). The Definitive Agreement will outline
the overall framework for the co-promotion effort, including roles and
responsibilities, total Co-Promotion Expenses required and Myogen’s co-promotion
funding commitment in the United States and, if applicable, the European
Countries that is at a percentage level identical to the Co-Promotion Share and
the European Co-Promotion Share, respectively. The Definitive Agreement shall
reflect, among other things, the following:

     (i) Given the expertise of NIBRI and its Affiliates in sales and marketing,
NIBRI shall have sole authority to determine the required budget of the
Development Program and the Co-Promotion Expenses and the total levels of
promotional effort (including sales force details) for such Drug Product, with
Myogen’s input taking into account Myogen’s expertise in the heart failure and
cardiovascular market and its Co-Promotion Share.

     (ii) Myogen shall be required under the Definitive Agreement to share a
portion of the Co-Promotion Expenses incurred by both NIBRI and Myogen, taken
together, and to provide the portion of the promotional effort (including sales
force details) in the Cardiac Field, equal to the Co-Promotion Share with
respect to the United States, and the European Co-Promotion Share with respect
to the European Countries.

     (iii) Myogen shall be entitled to receive a portion of the Gross
Contribution derived from sales of the relevant Drug Product in the United
States equal to the Co-Promotion Share, and in [..**..], equal to the [..**..]
Co-Promotion Share, and NIBRI’s royalty obligations to Myogen under

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 21

 



--------------------------------------------------------------------------------



 



this Agreement shall cease with respect to United States and, if applicable, the
European Countries.

     (iv) In consideration of the rights granted to Myogen under the Definitive
Agreement, Myogen will be required to pay NIBRI: (A) the Development Costs
expended by NIBRI as of the effective date of the Definitive Agreement that are
attributable to the development of the Development Candidate in the Cardiac
Field in the United States and, if applicable, the European Countries multiplied
by the Co-Promotion Share (the “Expense Reimbursement”); plus (B) a risk premium
equal to the Expense Reimbursement multiplied by [..**..]. These payments will
be made in [..**..] installments on [..**..] and on [..**..] the Definitive
Agreement, regardless of the status of the Development Program.

     (v) If Myogen is unable to satisfy its co-funding and co-promotion
obligations under the Definitive Agreement, or if Myogen elects to terminate its
co-promotion rights during the term of the Definitive Agreement, then Myogen’s
share of the Gross Contribution will be proportionately reduced taking into
account Myogen’s contribution to the co-funding and, if applicable, the
commercialization of the Drug Product, to be more fully specified in the
Definitive Agreement.

     (vi) Additional terms and conditions customary in the industry for an
agreement of this type.

     (d) In no event shall any portion of Myogen’s co-funding commitment be
provided by a Third Party (not including any funding obtained by Myogen through
loans or capital investment by Third Parties) without the consent of NIBRI.

     (e) Upon exercising its option to co-promote, Myogen will be allowed to
appoint up to [..**..] on NIBRI’s (or its Affiliate’s) International Project
Team for the Development Candidates or Drug Products that are under development
by

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 22

 



--------------------------------------------------------------------------------



 



NIBRI hereunder and will have access to project summaries and other documents
provided by NIBRI to other members of the International Project Team.

          3.6. NIBRI HDAC Inhibitor Compounds.

     (a) With respect to any Development Candidate that is a NIBRI HDAC
Inhibitor Compound (and, therefore, not then subject to the co-promotion option
described in Section 3.5), if, at the time such Development Candidate has
completed Phase II Clinical Trials sufficient for proceeding into a Phase III
Clinical Trial in the Cardiac Field, either: (i) the NIBRI HDAC Inhibitor
Compound has not entered first dosing in a GLP toxicology study intended to
support a Regulatory Filing for any indications outside the Cardiac Field; or
(ii) NIBRI or its Affiliates have terminated all active clinical development
and/or commercialization of such compound for any and all indications outside
the Cardiac Field, then, at such time, such NIBRI HDAC Inhibitor Compound will
be deemed a Collaboration HDAC Inhibitor Compound that will thereafter be
subject to all of the terms of this Agreement applicable to a Collaboration HDAC
Inhibitor Compound, including the co-promotion option described in Section 3.5
and the increased milestone and royalty payments described in Article IV hereof.
Notwithstanding the foregoing, any In-Licensed NIBRI HDAC Inhibitor Compound
shall not be a Collaboration HDAC Inhibitor Compound.

     (b) With respect to any Development Candidate that is a NIBRI HDAC
Inhibitor Compound other than a NIBRI HDAC Inhibitor Compound as described in
subsection (a) above, if, within [..**..] after such Development Candidate has
completed Phase II Clinical Trials sufficient for proceeding into a Phase III
Clinical Trial in the Cardiac Field either: (i) NIBRI or its Affiliates have
terminated all active clinical development and/or commercialization of such
compound for any and all indications outside the Cardiac Field; or (ii) further
clinical development and/or commercialization of such compound has not been
funded by NIBRI or its Affiliates in the previous [..**..], then, at such time,
such NIBRI HDAC Inhibitor Compound will be deemed a Collaboration HDAC

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 23

 



--------------------------------------------------------------------------------



 



Inhibitor Compound that will thereafter be subject to all of the terms of this
Agreement applicable to a Collaboration HDAC Inhibitor Compound, including the
co-promotion option described in Section 3.5 and the increased milestone and
royalty payments described in Article IV hereof. Notwithstanding the foregoing,
any In-Licensed NIBRI HDAC Inhibitor Compound shall not be a Collaboration HDAC
Inhibitor Compound.

ARTICLE IV

Milestone and Royalty Payments

          4.1. Milestone Payments.

     (a) NIBRI shall make milestone payments in accordance with this Section 4.1
with respect to Active Compounds developed as Development Candidates hereunder.
Except as explicitly set forth below, pre-clinical milestone payments shall be
payable on only one Active Compound per Myogen Target, and clinical milestones
shall be payable only once on a particular Active Compound, even though that
Active Compound may be subsequently developed for indications other than those
for which Regulatory Approval was initially sought. In the event that an Active
Compound fails in development, any milestone payments previously paid with
respect to such Active Compound shall be fully creditable toward the same
milestone due with respect to another Active Compound that acts on the same
Myogen Target. NIBRI may deduct from any milestone payments otherwise due to
Myogen under this Article IV the amount of any withholding and similar taxes
required under applicable law to be withheld from such payments and paid to
applicable tax authorities.

     (b) The following milestone payments shall be payable within [..**..] of
the relevant developmental event corresponding to milestones achieved in a
Development Program for the Cardiac Field:

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 24

 



--------------------------------------------------------------------------------



 



                                            Prior Clinical                      
    NIBRI           Collaboration               HDAC     Future NIBRI     HDAC  
  DEVELOPMENTAL     Inhibitor     HDAC Inhibitor     Inhibitor     MILESTONE:  
  Compounds     Compounds     Compounds                             Pre-Clinical
Milestones:                      
•
  Validation of high-throughput assays*     [..**..]     [..**..]     [..**..]  
 
•
  In vitro validation of lead compound*     [..**..]     [..**..]     [..**..]  
 
•
  In Vivo Validation of lead compound or use of the lead compound as a starting
point for medicinal chemistry and/or SAR exploration*     [..**..]     [..**..]
    [..**..]    
•
  Additional payment at the earlier of In Vivo Validation or second (2nd)
anniversary of the First Amendment Date**     [..**..]     [..**..]     [..**..]
   
•
  Completion of Tox/ADME screening and preclinical candidate determination*    
[..**..]     [..**..]     [..**..]                             Clinical
Milestones:                      
•
  IND filing     [..**..]     [..**..]     [..**..]    
•
  Initiation of Phase II clinical evaluation     [..**..]     [..**..]    
[..**..]    
•
  Initiation of Phase III clinical studies     [..**..]     [..**..]    
[..**..]    
•
  Regulatory filing in the U.S.     [..**..]     [..**..]     [..**..]    
•
  First regulatory filing in the E.U.     [..**..]     [..**..]     [..**..]    
•
  Regulatory Approval in the U.S.     [..**..]     [..**..]     [..**..]    
•
  First Regulatory Approval in the E.U.     [..**..]     [..**..]     [..**..]  
                       



--------------------------------------------------------------------------------

*Criteria for determining the achievement of any Milestone will be established
by the JSC.
  **For the avoidance of doubt, this milestone is payable only once.

     (c) For purposes of determining the milestone payments applicable to a
NIBRI HDAC Inhibitor Compound in the above table: (i) a “Prior Clinical NIBRI
HDAC Inhibitor Compound” means a NIBRI HDAC Inhibitor Compound for which NIBRI
or its Affiliates have submitted an IND with the FDA and initiated a Phase I
Clinical Trial prior to the First Amendment Date; and (ii) a “Future NIBRI HDAC
Inhibitor Compound” means any NIBRI HDAC Inhibitor Compound other than a Prior
Clinical NIBRI HDAC Inhibitor Compound. For the avoidance of doubt, any HDAC
Inhibitor Compound, the rights to which are licensed or otherwise acquired

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 25

 



--------------------------------------------------------------------------------



 



from a Third Party by NIBRI or its Affiliates, shall be considered to be a Prior
Clinical NIBRI HDAC Inhibitor Compound if such Third Party (or NIBRI or its
Affiliates) has submitted an IND with the FDA and initiated a Phase I Clinical
Trial covering such HDAC Inhibitor Compound prior to the date of such license or
acquisition.

     (d) If a Development Candidate that was once a NIBRI HDAC Inhibitor
Compound is subsequently deemed to be Collaboration HDAC Inhibitor Compound
pursuant to Section 3.6 hereof, NIBRI will pay to Myogen the difference between
(i) all milestone payments that have been made (or are then owing) pursuant to
Section 4.1(b) prior to such event and (ii) the milestones payments that would
have been due for such milestones if the Development Candidate had then been
deemed a Collaboration HDAC Inhibitor Compound (the “Increased Milestone
Payments”). At Myogen’s option, the Increased Milestone Payments may be credited
against Myogen’s share of the Development Costs for such Collaboration HDAC
Inhibitor Compound that would be owed by Myogen if Myogen exercises its
co-promotion option for such compound. Otherwise, the Increased Milestone
Payments shall be payable within [..**..] after the reclassification of the
Development Candidate as a Collaboration HDAC Inhibitor Compound pursuant to
Section 3.6 hereof.

     For the avoidance of doubt, no milestone payments on Prior Clinical NIBRI
HDAC Inhibitors and / or Future NIBRI HDAC Inhibitors shall be owed by NIBRI to
Myogen for any indications outside of the Cardiac Field.

          4.2. Royalty Payments During the Patent Period.

     (a) Collaboration HDAC Inhibitor Compounds. During the Patent Period (as
defined in Section 8.1 hereof), NIBRI shall make the following royalty payments
to Myogen on total annual Net Sales to unaffiliated Third Parties of each Drug
Product incorporating an Active Compound that is developed as a Development
Candidate deemed to be a Collaboration HDAC Inhibitor Compound hereunder: (i)

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 26

 



--------------------------------------------------------------------------------



 



[..**..] of Net Sales for all indications in the Cardiac Field, plus
compensation for Third Party royalties owed by Myogen to the University of Texas
Southwestern Medical Center, the University of North Texas Health Sciences
Center and University Licensing and Equity Holdings, Inc. of up to [..**..] of
such Net Sales in the aggregate, only to the extent that such royalty
obligations are incurred in connection with such Development Candidate; and (ii)
[..**..] of Net Sales for all indications outside the Cardiac Field, for which
Myogen will be responsible for all Third Party royalties owed on such Net Sales,
if any.

     (b) NIBRI HDAC Inhibitor Compounds. During the Patent Period (as defined in
Section 8.1 hereof), NIBRI shall make the following royalty payments to Myogen
on total annual Net Sales to unaffiliated Third Parties of each Drug Product
incorporating an Active Compound that is developed as a Development Candidate
deemed to be a NIBRI Inhibitor Compound hereunder: (i) [..**..] of Net Sales of
any Prior Clinical NIBRI HDAC Inhibitor Compounds (as defined in Section 4.1(c)
hereof) for all indications in the Cardiac Field; or (ii) [..**..] of Net Sales
of any Future NIBRI HDAC Inhibitor Compounds (as defined in Section 4.1(c)
hereof) for all indications in the Cardiac Field. For the avoidance of doubt, no
royalty payments shall be owed by NIBRI to Myogen for any indications outside of
the Cardiac Field. Myogen will be responsible for all Third Party royalties owed
on any Net Sales under this Section 4.2(b), if any. For the avoidance of doubt,
any HDAC Inhibitor Compound, the rights to which are licensed or otherwise
acquired from a Third Party by NIBRI or its Affiliates, shall be considered to
be a Prior Clinical NIBRI HDAC Inhibitor Compound if such Third Party (or NIBRI
or its Affiliates) has submitted an IND with the FDA and initiated a Phase I
Clinical Trial covering such HDAC Inhibitor Compound prior to the date of such
license or acquisition.

          4.3. Royalty Payments During a Know-How Period. During a Know-How
Period (as defined in Section 8.1 hereof), and in consideration for NIBRI’s
license of the Myogen Know-How related to the Development Candidate, NIBRI shall
pay a [..**..] royalty to Myogen on total annual Net Sales to unaffiliated Third
Parties of each Drug Product

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 27

 



--------------------------------------------------------------------------------



 



incorporating a Collaboration HDAC Inhibitor Compound that is developed as a
Development Candidate hereunder; provided, however, that no period during which
a Licensed Patent covers such Collaboration HDAC Inhibitor Compound shall be
deemed to be a Know-How Period, in which case no royalty pursuant to this
Section 4.3 shall be due to Myogen at any time. Subsequent to the Expiration
Date, the license of such Myogen Know-How shall be considered to be perpetual
and fully paid.

          4.4. Responsibility for Myogen’s Third Party Royalty Obligations.
Myogen shall have sole responsibility for payment of all its Third Party royalty
obligations.

          4.5. Reduced Royalty Obligations. The obligation of NIBRI to pay
royalties to Myogen under this Agreement shall be reduced upon the occurrence of
the following events:

     (a) In the event of Myogen’s material breach of this Agreement, which shall
remain uncured one hundred eighty (180) days after written notice by NIBRI to
Myogen of the same, NIBRI may, at its election, pay [..**..] of the royalties
thereafter owed to Myogen under this Article IV into a third party escrow
account to be held pending resolution of the dispute between NIBRI and Myogen by
a court of competent jurisdiction. NIBRI may satisfy any final, non-appealable
judgment awarded by such court from the then-current balance of the escrow
account, and any excess of some or all of the escrow account will be promptly
refunded to Myogen; provided that this Section 4.5(a) will not limit any
compensatory or punitive damages that are recoverable at law or equity by NIBRI
for Myogen’s breach hereof.

     (b) In the event that no Live Claim exists in a particular country covering
the Development Candidate NIBRI’s royalty payment obligations under this
Agreement in such jurisdiction shall be reduced to [..**..] should a Third Party
generic compound enter the market in such particular jurisdiction with respect
to a such Development Candidate.

     (c) All Third Party royalties and license fees owed by Myogen to any Myogen
licensors under agreements with such Third Party or Third Parties with

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 28

 



--------------------------------------------------------------------------------



 



respect to a Development Candidate licensed hereunder shall be Myogen’s
responsibility, subject to the provisions of Section 9.3(b) hereof. In the event
that NIBRI or an Affiliate thereof is required to pay Third Party royalties or
license fees in order to practice the Licensed Patents for applications in the
Cardiac Field, NIBRI’s obligation to pay royalties to Myogen shall be reduced by
[..**..] of the amounts actually paid by NIBRI or its Affiliate to such Third
Party; provided, however, that NIBRI’s payment obligation shall in any case not
be reduced more than [..**..] of what otherwise would be owed to Myogen
hereunder.

          4.6. Certain Understandings Regarding Royalty Payments. The parties
expressly agree that the royalties and milestones hereunder are in consideration
of the use of Myogen Technology to identify, synthesize, select or find useful
the Development Candidate as having a desired therapeutic effect on any Myogen
Target. Therefore, notwithstanding any earlier expiration of the Licensed
Patents, the term of payment of royalties hereunder is required to compensate
Myogen from revenues NIBRI or its Affiliates may in the future derive from such
use of the Myogen Technology and for the convenience of accounting.

ARTICLE V

Reporting Obligations

          5.1. Development Reports. NIBRI shall prepare and submit to Myogen, on
a quarterly basis, reports which set forth in reasonable detail the progress of
the Development Program with respect to Development Candidates and the results
of work performed thereunder during the preceding quarter.

          5.2. Sales Reports and Records. During the term of this Agreement, but
only after the First Commercial Sale of a Drug Product, NIBRI shall deliver to
Myogen within forty-five (45) days after the end of each calendar quarter a
written report showing actual Net Sales of Drug Products by NIBRI, its
Affiliates and sublicensees in each country in the Territory during such
calendar quarter. All Net Sales shall be stated in United States dollars, and
shall convert the

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 29

 



--------------------------------------------------------------------------------



 



amounts into United States dollars from the currency in which such amounts are
received by NIBRI using NIBRI’s then-current standard exchange rate methodology
applied in its external reporting for the translation of foreign currency sales
into United States dollars. NIBRI will keep complete, true and accurate books of
account and records for the purpose of showing the derivation of Net Sales and
all amounts payable to Myogen under this Agreement. Such books and records will
be kept by NIBRI or an Affiliate of NIBRI for at least three (3) years following
the end of the calendar quarter to which they pertain. Such books and records,
or copies thereof, will be made available at NIBRI’s principal place of
business, upon request of Myogen, for inspection and copying by an independent
auditor appointed by Myogen for the purpose of verifying NIBRI’s sales reports
or NIBRI’s compliance in other respects with this Agreement. Such inspections
shall be at the expense of Myogen, unless a variation or error exceeding five
percent (5%) of the amount reported is discovered in the course of any such
inspection, whereupon the costs relating thereto shall be for the account of
NIBRI.

ARTICLE VI

Confidentiality

          6.1. Undertaking. During the term of this Agreement, each party (a
“Receiving Party”) shall keep confidential, and other than as provided herein
shall not use or disclose, directly or indirectly, any trade secrets,
confidential or proprietary information, or any other knowledge, information,
documents or materials, owned, developed or possessed by the other party (the
“Proprietary Party”), whether in tangible or intangible form, the
confidentiality of which such other party takes reasonable measures to protect,
including but not limited to Collaboration Technology.

     (a) Each Receiving Party shall take any and all lawful measures to prevent
the unauthorized use and disclosure of such information, and to prevent
unauthorized persons or entities from obtaining or using such information.

     (b) Each Receiving Party further agrees to refrain from directly or
indirectly taking any action that would constitute or facilitate the
unauthorized use or disclosure of such information. Each Receiving Party may
disclose such information

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 30

 



--------------------------------------------------------------------------------



 



to its Affiliates and to its or their respective officers, employees and agents,
to authorized licensees and sublicensees, and to subcontractors in connection
with the development or manufacture of Development Candidate or Drug Products,
to the extent necessary to enable such parties to perform their obligations
hereunder or under the applicable license, sublicense or subcontract, as the
case may be; provided, that such officers, employees, agents, licensees,
sublicensees and subcontractors have entered into appropriate confidentiality
agreements for secrecy and non-use of such information which by their terms
shall be enforceable by injunctive relief at the instance of the Proprietary
Party.

     (c) Each Receiving Party shall be liable for any unauthorized use and
disclosure of such information by its Affiliates or its or their respective
officers, employees and agents and any such sublicensees and subcontractors.

          6.2. Exceptions. Notwithstanding the foregoing, the provisions of
Section 6.1 hereof shall not apply to knowledge, information, documents or
materials which the Receiving Party can conclusively establish:

     (a) have entered the public domain without the Receiving Party’s breach of
any obligation owed to the Proprietary Party;

     (b) have become known to the Receiving Party from a source other than the
Proprietary Party, other than by breach of an obligation of confidentiality owed
to the Proprietary Party;

     (c) are independently developed by the Receiving Party without breach of
this Agreement, without reference to or reliance upon knowledge, information, or
materials of the Proprietary Party as established by written records; or

          6.3. In addition, a Receiving Party may, notwithstanding the
obligations of Section 5.1, disclose knowledge, information, documents or
materials that the Receiving Party can conclusively establish:

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 31

 



--------------------------------------------------------------------------------



 



     (a) are permitted to be disclosed by the prior written consent of the
Proprietary Party;

     (b) are required to be disclosed by the Receiving Party to comply with
applicable laws or regulations, to defend or prosecute litigation or to comply
with governmental regulations, provided that the Receiving Party provides prior
written notice of such disclosure to the Proprietary Party and takes reasonable
and lawful actions to avoid or minimize the degree of such disclosure.

          6.4. Publicity. The timing and content of any press releases or other
public communications relating to this Agreement and the transactions
contemplated herein will, except as otherwise required by law, be determined
jointly by Myogen and NIBRI.

          6.5. Survival. The provisions of this Article VI shall survive the
termination of this Agreement.

ARTICLE VII

Patents

     7.1. Preparation. NIBRI shall take responsibility and pay for the
preparation, filing, prosecution and maintenance of: (a) any and all Patents in
the Territory included in NIBRI Patents, including without limitation any such
patents and patent applications claiming NIBRI Compounds or NIBRI Improvements
under the Collaboration Agreement; (b) subsequent to the Commencement Date with
respect to Development Candidate, any and all Patents covering a Development
Candidate and any uses, formulations and formulation process inventions with
respect thereto; and (c) all Joint Patents. Myogen and NIBRI shall each furnish
to the other party copies of significant documents relevant to any such
preparation, filing, prosecution or maintenance of Patents covered by
subsections (b) and (c) above. Myogen and NIBRI shall cooperate fully in the
preparation, filing, prosecution and maintenance of all Myogen Patents, NIBRI
Patents, and Joint Patents, executing all papers and instruments so as to enable
the responsible party to apply for, to prosecute and to maintain patent
applications and patents in its name in any country in the Territory. The
parties acknowledge the importance of maintaining the confidentiality of any
inventions or other information relating to potential patent

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 32

 



--------------------------------------------------------------------------------



 



claims prior to the filing of patent applications with respect hereto. NIBRI
shall provide Myogen prompt notice as to any decision to abandon a Myogen Patent
or a Joint Patent in a Listed Country.

          7.2. Infringement. Each party shall notify the other promptly of any
possible infringements, imitations or unauthorized possession, knowledge or use
of the intellectual property embodied in any of the Development Candidate and
Myogen Know-How related to the manufacture or use of a Development Candidate or
Drug Products by Third Parties in any country in the Territory, of which such
party becomes aware. Each party shall promptly furnish the other party with full
details of such infringements, imitations or unauthorized possession, knowledge
or use, and shall assist in preventing any recurrence thereof. NIBRI or its
Affiliates shall be initially responsible, at its expense, for bringing any
action on account of any such infringements, imitations or possession, knowledge
or use, and Myogen shall cooperate with NIBRI, as NIBRI may reasonably request,
in connection with any such action. If, within sixty (60) days after receipt by
NIBRI of a written request from Myogen that it bring such an action, NIBRI does
not do so, Myogen shall have the right, at its expense and in its own name or in
the name of NIBRI, to do so on behalf of NIBRI, and NIBRI shall cooperate with
Myogen, as Myogen may reasonably request, in connection with such action,
including becoming a party to such suit. Such suit may not be settled by either
party without the other party’s written consent, which shall not be unreasonably
withheld. Damages recovered in any actions referenced hereunder shall be
apportioned in accordance with the royalty schedules contained in this
Agreement, after reimbursement to each party of their respective expenses in
prosecuting such actions as provided hereunder.

ARTICLE VIII

Term and Termination

          8.1. Term. The patent period with respect to any Development Candidate
or Drug Product incorporating that Development Candidate (each a “Patent
Period”) shall extend in each country of the Territory until the later of the
last to expire of any Licensed Patents in that country covering the Development
Candidate or Drug Product incorporating that Development Candidate, the use
thereof and/or the Myogen Target on which the Active Compound for the

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 33

 



--------------------------------------------------------------------------------



 



Development Candidate acts, or in the case of the European Countries, on a
country-by-country basis, the later of: (a) ten (10) years from the date of
First Commercial Sale of the Drug Product in that country; or (b) the last to
expire of any Licensed Patents in that country covering the Development
Candidate or Drug Product. The know-how period with respect to any Development
Candidate or Drug Product incorporating that Development Candidate shall extend
after the First Commercial Sale in each country of the Territory for any period
or periods not to exceed five (5) years in the aggregate during which no Live
Claim exists covering the Development Candidate in such country (each a
“Know-How Period”). Unless terminated earlier in accordance with the provisions
herein, this Agreement will expire, on a country-by-country basis, upon the
completion of the Patent Period and the Know-How Period (the “Expiration Date”).

          8.2. Material Breach by NIBRI. Upon any material breach of the
provisions of this Agreement or of the Collaboration Agreement by NIBRI, which
material breach remains uncured by NIBRI one hundred eighty (180) days after
receipt of written notice of the same from Myogen, NIBRI’s exclusive rights
within the Territory shall become non-exclusive, and upon Myogen’s written
request, NIBRI shall thereupon render any reasonably necessary assistance to
Myogen or its designee to exercise Myogen’s rights within the Territory. The
foregoing remedy shall not be exclusive, and Myogen shall retain all other
rights and remedies at law or equity for any such breach.

          8.3. Termination. Either Party may terminate this Agreement upon the
bankruptcy or financial insolvency of the other Party. NIBRI may terminate this
Agreement without cause at any time upon ninety (90) days written notice to
Myogen.

          8.4. Effect of Termination. Termination of this Agreement for any
reason, or expiration of this Agreement, will terminate all rights and
obligations of each of the Parties, and all license rights granted to NIBRI and
its Affiliates will terminate and revert exclusively to Myogen except as
otherwise provided below, and except that such termination or expiration will
not affect: (a) obligations, including the payment of any milestones or
royalties, which have accrued as of the date of termination or expiration; and
(b) rights and obligations under the following provisions of this Agreement,
which shall survive termination or expiration of this

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 34

 



--------------------------------------------------------------------------------



 



Agreement: Article VI, Sections 9.1, 9.2, and 9.3. Following termination of this
Agreement under Section 8.1 hereof with respect to a particular country, NIBRI
shall have a fully paid license under the Myogen Technology to make, have made,
use, sell, have sold and import for sale Drug Product in that country in the
Territory; provided however that NIBRI’s obligation to pay royalties and
milestone payments under Article IV shall continue after any termination of this
Agreement for the time periods specified in Section 8.1. NIBRI covenants that,
upon and after termination of this Agreement for any reason (other than
expiration under Section 8.1), NIBRI and its Affiliates and sublicensees shall
not practice any of the Myogen Technology for any purpose relating to any
Development Compound (except as may otherwise expressly be permitted in a
separate agreement still in force between the Parties).

ARTICLE IX

Miscellaneous Provisions

          9.1. Governing Law, and Jurisdiction. This Agreement shall be governed
and construed in accordance with the internal laws of the Commonwealth of
Massachusetts. Both parties hereto agree to submit to personal jurisdiction in
the Commonwealth of Massachusetts and to accept and agree to venue in that
Commonwealth.

          9.2. No Warranty. Myogen makes no warranty of any kind whatsoever,
either express or implied, to NIBRI, or any customer of NIBRI, as to the ability
of NIBRI to understand and utilize the Myogen Technology. NIBRI makes no
warranty of any kind whatsoever, either express or implied, to Myogen, or to any
customer of Myogen, as to the ability of Myogen to understand and utilize the
NIBRI Technology. NIBRI shall indemnify and shall hold Myogen harmless against
and from any and all claims of Third Parties for damages due to personal injury
arising out of the actions of NIBRI, its Affiliates, agents, employees,
sublicensees or subcontractors, including but not limited to claims arising in
connection with the development, manufacturing, assembly, or sale of Development
Candidates and Drug Products by NIBRI. Myogen shall indemnify and hold NIBRI
harmless against and from any and all claims of Third Parties for damages due to
personal injury arising out of the actions of Myogen, its Affiliates, agents,
employees, sublicensees or subcontractors pursuant to this Agreement,

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 35

 



--------------------------------------------------------------------------------



 



including but not limited to claims arising in connection with the Development
Program in the Cardiac Field. During the term of this Agreement, the Parties
shall keep each other promptly and fully informed and will promptly notify
appropriate authorities in accordance with applicable law, after receipt of
information with respect to any serious adverse event (as defined by the ICH
Harmonized Tripartite Guideline on Clinical Safety Data Management), directly or
indirectly attributable to the use or application of Development Candidate or
Drug Product.

          9.3. Third Party Actions.

     (a) To Myogen’s knowledge, the exercise of the rights by NIBRI hereunder
will not result in the infringement of valid patents of Third Parties in the
Cardiac Field. Nevertheless, each party will promptly notify the other in the
event any relevant Third Party patents come to its notice. Neither party gives a
warranty to the other regarding the infringement of Third Party rights by the
development, manufacture, use or sale of the Development Candidate or the
practice of the Myogen Technology or the NIBRI Technology, and gives no
indemnity against costs, damages, expenses or other losses arising out of
proceedings brought against the other party or any other Person by any Third
Party. In the event NIBRI is sued for infringement of any rights of any Third
Party in the course of its development, manufacture, marketing and sale of
Development Candidate in the Cardiac Field or its use of Myogen Technology in
connection therewith, Myogen shall extend to NIBRI, at no charge, good faith
assistance and support in defending such action, and may participate in the
conduct of the suit at its own expense, but shall otherwise be under no
obligation in respect thereof. Legal expenses and fees arising from such a legal
action shall be paid by NIBRI.

     (b) In the event that the development of Development Candidate or the sale
of a Drug Product for indications within the Cardiac Field in any country
necessarily involves working within the scope of a Third Party’s patent, which
would otherwise be infringed by the practice of a Myogen Patent in connection
with such development or sale, then Myogen will use reasonable efforts to obtain
required licenses under the Third Party’s patents, under terms reasonably
acceptable to both

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 36

 



--------------------------------------------------------------------------------



 



Myogen and NIBRI, and the terms of Section 4.5(c) hereof shall apply; provided
that neither Myogen nor NIBRI shall be required to accept any license which
carries a financial obligation which is materially in excess of the range of
financial obligations customarily associated with comparable non-exclusive
licenses. If the terms of a required license under a Third Party patent do not
meet the foregoing requirements and Myogen therefore elects not to assume any
financial obligation, NIBRI may nonetheless elect to obtain the license, to
continue sales of Drug Product in such country and to pay, itself, any amounts
due under such license. If the required license is either unavailable or its
terms are unacceptable both to Myogen and to NIBRI, then NIBRI may elect in its
sole discretion to discontinue sales of the Drug Product in such country or at
its sole expense to undertake the defense of a patent infringement action or the
prosecution of a declaratory judgment action with respect to the Third Party
patents.

          9.4. Force Majeure. Neither party will be in breach hereof by reason
of its delay in the performance of or failure to perform any of its obligations
hereunder, if that delay or failure is caused by strikes, acts of God or the
public enemy, riots, incendiaries, interference by civil or military
authorities, compliance with governmental priorities for materials, or any fault
beyond its control or without its fault or negligence.

          9.5. Waiver. Any waiver by either party of the breach of any term or
condition of this Agreement will not be considered as a waiver of any subsequent
breach of the same or any other term or condition hereof.

          9.6. Severability. Should one or more provision of this Agreement be
or become invalid, then the parties hereto shall attempt in good faith to agree
upon valid provisions in substitution for the invalid provisions, which in their
economic effect come so close to the invalid provisions that it can be
reasonably assumed that the parties would have accepted this Agreement with
those new provisions. If the parties are unable to agree on such valid
provisions, the invalidity of such one or more provisions of this Agreement
shall nevertheless not affect the validity of this Agreement as a whole, unless
the invalid provisions are of such

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 37

 



--------------------------------------------------------------------------------



 



essential importance for this Agreement that it may be reasonably presumed that
the parties would not have entered into this Agreement without the invalid
provisions.

          9.7. Government Acts. In the event that any act, regulation,
directive, or law of a government within the Territory, including its
departments, agencies or courts, should make impossible or prohibit, restrain,
modify or limit any material act or obligation of NIBRI or Myogen under this
Agreement, the party, if any, not so affected, shall have the right, at its
option, to suspend or terminate this Agreement as to such country, if good faith
negotiations between the parties to make such modifications herein as may be
necessary to fairly address the impact thereof, after a reasonable period of
time are not successful in producing mutually acceptable modifications to this
Agreement.

          9.8. Government Approvals. NIBRI or its sublicensees will obtain any
government approval required in the Territory to enable this Agreement to become
effective, or to enable any payment hereunder to be made, or any other
obligation hereunder to be observed or performed. NIBRI will keep Myogen
informed of progress in obtaining any such government approval, and Myogen will
cooperate with NIBRI in any such efforts.

          9.9. Export Controls. This Agreement is made subject to any
restrictions concerning the export of Development Candidate or Myogen Technology
from the United States that may be imposed upon or related to either party to
this Agreement from time to time by the Government of the United States.
Furthermore, NIBRI will not export, directly or indirectly, any Myogen
Technology or any Development Candidate utilizing such Myogen Technology to any
countries for which the United States Government or any agency thereof at the
time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so (of which NIBRI will
promptly inform Myogen) from the Department of Commerce or other agency of the
United States Government when required by applicable statute or regulation.

          9.10. Assignment. NIBRI may assign this Agreement, without the consent
of Myogen: (a) to any of its Affiliates; or (b) in connection with the transfer
or sale of all or substantially all of its assets or business or in the event of
its merger or consolidation with another company. Myogen may not assign or
otherwise transfer this Agreement or any of its

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 38

 



--------------------------------------------------------------------------------



 



rights or obligations under this Agreement without the prior written consent of
NIBRI, except, that Myogen may assign this Agreement to any Person in connection
with a transaction which results in the sale, merger, consolidation, transfer,
or other reorganization of Myogen in which substantially all of the assets of
Myogen are transferred or in which the holders of Myogen’s capital stock
immediately prior to the transaction hold less than a majority of the capital
stock of the surviving entity after the transaction provided that should NIBRI
demonstrate with reasonable certainty that the proposed assignee is a
significant competitor of NIBRI or its Affiliates and Myogen’s proposed
transaction would cause a material adverse effect on the commercial potential of
the Drug Product, then NIBRI will provide to Myogen written notice of such
determination within [..**..] specifying the reasons for such determination and,
at NIBRI’s election, the option to co-fund and co-promote Drug Products as set
forth in Section 3.5 shall be unavailable to Myogen and such assignee. Any
purported assignment in contravention of this Section 9.10 shall, at the option
of the nonassigning party, be null and void and of no effect. No assignment
shall release either party from responsibility for the performance of any
accrued obligation of such party hereunder. This Agreement shall be binding upon
and enforceable against the successor to or any permitted assignees from either
of the parties hereto.

          9.11. Counterparts. This Agreement may be executed in duplicate, each
of which shall be deemed to be original and both of which shall constitute one
and the same Agreement.

          9.12. No Agency. Nothing in this Agreement shall be deemed to create
an agency, joint venture, amalgamation, partnership or similar relationship
between Myogen and NIBRI Notwithstanding any of the provisions of this
Agreement, neither party to this Agreement shall at any time enter into, incur,
or hold itself out to Third Parties as having authority to enter into or incur,
on behalf of the other party, any commitment, expense, or liability whatsoever,
and all contracts, expenses and liabilities in connection with or relating to
the obligations of each party under this Agreement shall be made, paid, and
undertaken exclusively by such party on its own behalf and not as an agent or
representative of the other.

          9.13. Notice. All communications between the parties with respect to
any of the provisions of this Agreement will be sent to the addresses set out
below or to other addresses as

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 39

 



--------------------------------------------------------------------------------



 



may be designated by one party to the other by notice pursuant hereto, by
prepaid certified mail (which shall be deemed received by the other party on the
seventh business day following deposit in the mails), or by facsimile
transmission or other electronic means of communication (which shall be deemed
received when transmitted), with confirmation by first class letter, postage
pre-paid, given by the close of business on or before the next following
business day:

if to NIBRI, at:

Novartis Institutes for BioMedical Research, Inc.
400 Technology Square
Cambridge, Massachusetts 02139
Attention: Robert L. Thompson, Vice President and General Counsel
Fax: (617) 871-3354

if to Myogen, at:

Myogen, Inc.
7575 West 103rd Avenue
Westminster, Colorado 80021
Attention: J. William Freytag, President and Chief Executive Officer
Fax: (303) 410-6667

with a copy to:

Cooley Godward LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, California 94306-2155
Attention: Barclay James Kamb
Fax: (650) 849-7400

          9.14. Headings. The paragraph headings are for convenience only and
will not be deemed to affect in any way the language of the provisions to which
they refer.

          9.15. Authority. The undersigned represent that they are authorized to
sign this Agreement on behalf of the parties hereto. The parties each represent
that no provision of this Agreement will violate any other agreement that a
party may have with any other person or company. Each party has relied on that
representation in entering into this Agreement.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 40

 



--------------------------------------------------------------------------------



 



          9.16. Entire Agreement. This Agreement contains the entire
understanding of the parties relating to the matters referred to herein, and may
only be amended by a written document, duly executed on behalf of the respective
parties.

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 41

 



--------------------------------------------------------------------------------



 



             

  MYOGEN, INC.        
 
           

  By:        

     

--------------------------------------------------------------------------------

   
 
           

  Title:        

     

--------------------------------------------------------------------------------

   
 
           

  Date of Signature:        

     

--------------------------------------------------------------------------------

   
 
                NOVARTIS INSTITUTES FOR BIOMEDICAL
RESEARCH, INC.    
 
           

  By:        

     

--------------------------------------------------------------------------------

   
 
           

  Title:        

     

--------------------------------------------------------------------------------

   
 
           

  Date of Signature:        

     

--------------------------------------------------------------------------------

   

[..**..] Confidential Treatment Requested

License, Development and Commercialization Agreement — Confidential — Page 42

 



--------------------------------------------------------------------------------



 



Schedule 1.42

Listed Countries



--------------------------------------------------------------------------------

United States

Europe

Japan

 



--------------------------------------------------------------------------------



 



Schedule 1.46

Myogen Patents



--------------------------------------------------------------------------------

                          Schedule 1.46 Myogen Patents PATENTS   Filing Date  
App. No.   Country   Pat. No.   Issue Date   Subject Matter
MYOG:004-USD1
  4/25/2000   09/558,472   U.S.           Alpha Myosin Heavy Chain Gene Therapy
MYOG:004-USD2
  10/1/2001   09/969,086   U.S.           Alpha Myosin Heavy Chain
Therapeutic/Screening
MYOG:004-WO
  1/30/1998   PCT/US98/01983   PCT           Alpha Myosin Heavy Chain
MYOG:004-CA
  7/29/1999   2,278,465   Canada           Alpha Myosin Heavy Chain
MYOG:004-EP
  7/30/1999   98906089.2   Europe           Alpha Myosin Heavy Chain
MYOG:004-JP
  7/30/1999   10-533182   Japan           Alpha Myosin Heavy Chain
MYOG:005-US
  4/1/1998   09/053,293   U.S.   6,218,597   4/17/2001   Transgenic mice
w/cardiac specific promoters
MYOG:006-US
  9/26/1997   08/938,105   U.S.   6,353,151   3/5/2002   Transgeneic alpha
myosin
MYOG:006-EP
  5/24/1999   97943597.1   Europe           Alpha Myosin Transgenes
MYOG:007-US
  5/26/1998   09/047,755   U.S.   6,203,776   3/20/2001   Methods for identify
adrenergic receptors
MYOG:020-US
  10/15/1998   09/173,798   U.S.   6,201,165   3/13/2001   CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-WO
  10/16/1998   PCT/US98/21988   PCT           CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-AU
  4/16/2000   10992/99   Australia   755429   8/16/2002   CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-EP
  4/16/2000   98953672.7   Europe           CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-JP
  4/16/2000   2000-516026   Japan           CamKIIa,
CaMKIV,p38,MKK6,anf,bnp,beta myosin transgenes
MYOG:020-MX
  4/14/2000   0003678   Mexico           CamKIIa, CaMKIV,p38,MKK6,anf,bnp,beta
myosin transgenes
MYOG:023-US
  10/15/1998   09/173,795   U.S.   issue fee paid       transgenics
MYOG:024-US
  11/10/1999   09/438,075   U.S.   6,372,957   4/16/2002   MEF2 methods of
treatment
MYOG:024-USC1
  1/9/2002   10/043,658   U.S.           MEF2 screening methods
MYOG:024-WO
  11/10/1999   PCT/US99/26725   PCT           MEF2
MYOG:024-CA
  5/7/2001   2,350,086   Canada           MEF2
MYOG:024-EP
  5/21/2001   99971848.9   Europe           MEF2
MYOG:024-JP
  5/10/2001   2000-581187   Japan           MEF2
MYOG:025-US
  10/15/1998   09/173,799   U.S.   issue fee paid       transgenics
MYOG:026-US
  8/20/2000   09/643,206   U.S.   issue fee paid       HDAC screening and
treatment
MYOG:026-USD1
  8/20/2003   not yet assigned   U.S.           HDAC transgenes
MYOG:026-WO
  8/20/2000   PCT/US00/22958   PCT           HDAC screening and treatment and
transgenes
MYOG:026-CA
  2/14/2002   2,382,045   Canada           HDAC screening and treatment and
transgenes
MYOG:026-EP
  3/13/2002   00955805.7   Europe           HDAC screening and treatment and
transgenes
MYOG:026-JP
  2/19/2002   2001-518892   Japan           HDAC screening and treatment and
transgenes
MYOG:028-US
  7/18/2001   09/908,988   U.S.           Muscle Ring Finger Proteins (MURFS)
Screening and Treatment
MYOG:028-USD1
  2/10/2004   10/775,627   U.S.           MURF-2
MYOG:028-USD2
  2/10/2004   10/775,649   U.S.           MURF-3
MYOG:028-WO
  7/18/2001   PCT/US01/22896   PCT           Muscle Ring Finger Proteins (MURFS)
Screening and Treatment
MYOG:029-US
  4/16/1998   09/061,417   U.S.           NF-AT3 inhibitors
MYOG:029-WO
  10/16/1998   PCT/US98/21845   PCT           NF-AT3 inhibitors
MYOG:029-AU
  10/15/1998   98058/98   Australia   748334   9/12/2002   NF-AT3 inhibitors
MYOG:029-CA
  4/10/2000   2,306,448   Canada           NF-AT3 inhibitors
MYOG:029-EP
  5/16/2000   9895233.7   Europe           NF-AT3 inhibitors
MYOG:029-JP
  4/17/2000   2000-516024   Japan           NF-AT3 inhibitors
MYOG:034-US
  9/26/2002   10/256,221   U.S.   6,707,686   3/16/2004   HDAC Inhibitors
MYOG:034-USC1
  3/16/2004   10/801,985   U.S.           HDAC Inhibitors
MYOG:034-EP
  9/27/2001   02/021678.8   Europe           HDAC Inhibitors
MYOG:034-JP
  9/27/2001   2002-284313   Japan           HDAC Inhibitors
MYOG:035-USP1
  1/22/2002   converted   U.S.           Hypertrophic Cell Line
MYOG:035-USP2
  2/11/2002   converted   U.S.           Hypertrophic Cell Line
MYOG:035-US
  1/21/2003   10/348,58   U.S.           Hypertrophic Cell Line
MYOG:035-WO
  1/21/2003   PCT/US03/62471   PCT           Hypertrophic Cell Line
MYOG:036-US
  2/13/2001   09/782,953   U.S.           MCIP's screening, treatment,
transgenics, antibodies
MYOG:036-WO
  2/13/2001   PCT/US01/21662   PCT           MCIP's screening, treatment,
transgenics, antibodies
MYOG:036-CA
  1/24/2003   2,415,967   Canada           MCIP's screening, treatment,
transgenics, antibodies
MYOG:036-EP
  2/5/2003   1952568.2   Europe           MCIP's screening, treatment,
transgenics, antibodies
MYOG:036-JP
  12/26/2002   2002-509354   Japan           MCIP's screening, treatment,
transgenics, antibodies
MYOG:037-USP1
  8/20/2002   converted   U.S.           STARS screening, treatment,
transgenics, antibodies
MYOG:037-US
  8/20/2003   not yet assigned   U.S.           STARS screening, treatment,
transgenics, antibodies
MYOG:037-WO
  8/20/2003   abandoned   PCT           STARS screening, treatment, transgenics,
antibodies
MYOG:044-USP1
  5/21/2003   not yet assigned   U.S.           HDAC Kinase
MYOG:045PZ1
  11/3/2003   60/517,217   U.S.           Alpha Myosin Modulating Compound,
Methods and Use-R enanti
MYOG:045-US
  11/3/2004       U.S.           Alpha Myosin Modulating Compound, Methods and
Use-R enanti
MYOG:045-WO
  11/3/2004       PCT           Alpha Myosin Modulating Compound, Methods and
Use-R enanti
MYOG:046PZ1
  11/3/2003   60/516,828   U.S.           Alpha Myosin Modulating Compound,
Methods and Use-S enanti
MYOG:046-US
  11/3/2004       U.S.           Alpha Myosin Modulating Compound, Methods and
Use-S enanti
MYOG:046-WO
  11/3/2004       PCT           Alpha Myosin Modulating Compound, Methods and
Use-S enanti
MYOG:047PZ1
  11/13/2003   60/532,074   U.S.           TRP Channels
MYOG:047-US
  11/13/2004       U.S.           TRP Channels
MYOG:047-WO
  11/13/2004       PCT           TRP Channels
MYOG:048PZ1
  12/23/2003   60/531,854   U.S.           5-HT2receptor methods
MYOG:048US
  12/23/2004       U.S.           5-HT2receptor methods
MYOG:048WO
  12/23/2004       PCT           5-HT2receptor methods
MYOG:049PZ1
  12/23/2003   60/531,854   U.S.           5-HT2receptor composition of matter
patent
MYOG:049US
  12/23/2004       U.S.           5-HT2receptor composition of matter patent
MYOG:049WO
  12/23/2004       PCT           5-HT2receptor composition of matter patent
MYOG:050PZ1
  2/2/2004   60/541,024   U.S.           HDAC Kinase II (PRK)
MYOG:054PZ1
  4/5/2004   60/559,493   U.S.           Inhibitors of Nuclear Export
MYOG:056USP1; UTEC:007
  11/1/2002   converted   U.S.           MALDI-TOF use as measure of
intracellular protein concentration
MYOG:056USP2
  11/2/2002   converted   U.S.           MALDI-TOF use as measure of
intracellular protein concentration
MYOG:056-US
  10/30/2003   10/697,991   U.S.           MALDI-TOF use as measure of
intracellular protein concentration
MYOG:056-WO
  10/31/2003   PCT/US03/034386   PCT           MALDI-TOF use as measure of
intracellular protein concentration
MYOG:057USP1
  9/17/2004   60/611,150   U.S.           Agonists of MCIP-1-38
MYOG:058USP1
  8/25/2004   60/604,435   U.S.           Inhibition of Ku
UTSD:729-US
  11/7/2001   10/045,594   U.S.           CALSARCINS
UTSD:729-USD1
  1/16/2004   10/760,111   U.S.           anti-CALSARCIN 1
UTSD:729-USD2
  1/16/2004   10/759,624   U.S.           anti-CALSARCIN 2
UTSD:729-USD3
  1/16/2004   10/759,897   U.S.           anti-CALSARCIN 3
UTSD:729-WO
  11/7/2001   PCT/US01/49861   PCT           CALSARCINS
UTSD:729-CA
  11/7/2001   2,425,396   Canada           CALSARCINS
UTSD:729-EP
  11/7/2001   not yet assigned   Europe           CALSARCINS
UTSD:729-JP
  11/7/2001   2002-548136   Japan           CALSARCINS
UTSD:803-US
  5/30/2002   10/159,971   U.S.           MEK5
UTSD:803-CA
  5/29/2002   2,384,907   Canada           MEK5
UTSD:803-JP
  11/22/2001   2001-358595   Japan           MEK5
UTSD:845-US
  3/4/2002   10/379,375   U.S.           Transgenes
UTSD:845-CA
  5/9/2002   2,385,734   Canada           Transgenes
UTSD:845-JP
  11/19/2001   2001-353806   Japan           Transgenes

 